Exhibit 4thQuarter 2008•Press Release•Three and twelve months ended October 31, 2008 TD Bank Financial Group Reports Fourth Quarter and Fiscal 2008 Results TD Bank Financial Group’s audited Consolidated Financial Statements (including Notes to the Consolidated Financial Statements) for the year ended October 31, 2008, and accompanying Management’s Discussion and Analysis is available at http://www.td.com/investor. FOURTH QUARTER FINANCIAL HIGHLIGHTS compared with the fourth quarter a year ago: • Reported diluted earnings per share1 were $1.22, down19% from $1.50. • Adjusted diluted earnings per share2 were $0.79, down 44% from $1.40. • Reported net income was $1,014 million, compared with $1,094 million. • Adjusted net income was $665 million, compared with $1,021 million. FULL YEAR FINANCIAL HIGHLIGHTS compared with last year: • Reported diluted earnings per share1 for fiscal 2008 were $4.87, compared with $5.48 for fiscal 2007. • Adjusted diluted earnings per share2 for fiscal 2008 were $4.88, compared with $5.75 for fiscal 2007. • Reported net income was $3,833 million for fiscal 2008, compared with $3,997 million for fiscal 2007. • Adjusted net income was $3,813 million for fiscal 2008, compared with $4,189 million for fiscal 2007. FOURTH QUARTER ADJUSTMENTS (ITEMS OF NOTE) The fourth quarter reported diluted earnings per share figures above include the following items of note: • Amortization of intangibles of $126 million after tax (16 cents per share), compared with $99 million after tax (14 cents per share) in the fourth quarter last year. • A positive adjustment of $323 million after tax (40 cents per share) resulting from the reversal of a substantial part of TDBFG’s reserve related to Enron litigation. This reversal reflects TDBFG’sre-evaluation of the reserve in light of the recent favourable evolution of case law in similar securities class actions.3 • A gain of $118 million after tax (15 cents per share) due to the change in fair values of derivatives hedging the reclassified available-for-sale debt securities portfolio. This represents the gain in excess of the accrued amount of derivatives.4 • Restructuring and integration charges of $25 million after tax (3 cents per share), relating to acquisition of Commerce. • A gain of $59 million after tax (7 cents per share) due to the change in fair value of credit default swaps hedging the corporate loan book, compared with a loss of $2 million after tax in the fourth quarter last year. All dollar amounts are expressed in Canadian currency unless otherwise noted. 1 Reported results are prepared in accordance with Canadian generally accepted accounting principles (GAAP). 2 Adjusted earnings and reported results referenced in this news release are explained in detail under the “How the Bank Reports” section. The items of note include the TDBFG’s amortization of intangible assets. 3 For details, see the Significant Events section, and Note 28 to the 2008 Consolidated Financial Statements. 4 For details, see the Significant Events section, and Notes 1 and 2 to the 2008 Consolidated Financial Statements. TD BANK FINANCIAL GROUP - FOURTH QUARTER 2 Page 2 TORONTO,
